Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 15 is cancelled.
Claims 1-14 and 16 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-14 and 16 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a method, a server, or a client device for reading encapsulating encoded media data composed of a plurality of samples, the client device comprising a processor adapted to: receiving a second track describing samples comprising a set of transformation rules and parameters adapted to be applied to samples of at least one first track, the second track comprising references to the at least one first track and, the second track comprising in a metadata part of the second track, a description of the set of at least one transformation operator; receiving the at least one first track; generating the samples of the media data by applying the set of transformation operators to samples received in the at least one first track (major difference in the claims not found in the prior art) as set forth in the Specification and recited in independent claims 1, 12, 13, and 14. 

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

May 27, 2021